WINCH, J.
This is a proceeding to review the judgment of the common pleas 'court granting an application in habeas corpus for the release from custody "if the defendant in error.
The record shows that on June 4, 1906, Gottschalt was convicted in said court of the offense of abandoning his minor child, and thereupon and before sentence was ordered to pay to the clerk of the court for the home, food, care and clothing of said child the sum of $20 quarterly, 'beginning July 1, 1906, until the further order of the court, and gave ibond to comply with said order, as provided by law.
*407Although Gottschalt fully complied with said order, without default, on June 2, 1909, upon motion, an order was made in said court modifying the original order and requiring Gottschalt to pay three dollars per week, until the further order of the court, for the support, ■care, food, home and clothing of said minor. This order recites that it was made upon due notice to Gottschalt and that upon the evidence adduced, the court, for good cause, finds that the allowance theretofore made is now insufficient. The defendant was ordered to give a new bond conditioned that he furnish his qhild with necessary and proper home, food, care and clothing and abide the further order of the court and a capias for the defendant was ordered.
Thereupon a capias was issued to the sheriff, plaintiff in error, who arrested Gottschalt and imprisoned him in the county jail, where he was held until released on his application here under review.
No breach of the modified order.was charged nor had the defendant had time to become in default under it, at the time the capias was issued.
The statute under which Gottschalt was originally prosecuted is 'See. 3140-2 Rev. Stat., and that part of it here involved reads as follows :
“Provided, however, if after conviction and before sentence, he shall appear before the court in which said conviction shall have taken place, and enter into bond, to the state of Ohio, in the penal sum of one thousand dollars, to the approval of the court as to surety, conditioned that he will furnish said child or children with necessary and proper home, food, care and clothing, or, if said child or children be in a county or district children’s home, that he will pay to the trustees of said home the reasonable cost of keeping said child or children while remaining in the same, to be fixed by the court as to the amount and times of payment, then said court may suspend sentence therein; * * * and provided further, that upon a failure of said parent to comply with said order and undertaking, he or she may be arrested by the sheriff or other officer on a warrant issued on the precipe of the prosecuting attorney, and brought before the court for sentence, whereupon the court may pass sentence, or for good cause shown, may modify the order and take a new undertaking and further suspend sentence as may be just and proper. ’ ’
It is claimed that because the statute provides for a modification, ■of the original order only in event the defendant fails to comply with it,, it eannot be modified under any other circumstances. We cannot give assent to any such narrow construction. Manifestly the intention of *408the legislature in authorizing a modification of the order, when the defendant is in default, was to give the trial judge an alternative, so that he would not have to impose sentence, if the defendant failed to comply with the order, but could hear evidence as to his ability to comply with the order, and, if satisfied that the defendant was unable to make the payments, reduce the amount to be paid, instead of sending him to serve his sentence, where he would be unable to make any contributions to his child’s support.
We do not believe that the legislature intended to restrict that broad and continuing jurisdiction over the rights of children which the courts exercise with regard' to their custody, in an enactment evidently intended to provide against their abandonment, and for their nourishment. See Hoffman v. Hoffman, 15 Ohio St. 427.
The prime object in this enactment is the good of the child. As it grows, its wants multiply, and as they multiply and conditions change, the courts have always given heed to the situation and modified their orders to suit the changed conditions. This necessary right to modify their orders affecting children has not been taken from the courts by this legislation.
Further, the original order was before sentence, and “until the further order of the court.” The case is still pending for sentence and the court expressly reserved the right to modify its order. The doctrine of res adjudicata does not apply. The court does not appear to have abused its discretion in the modification which was made on June.2, 1909. We therefore hold that said order is a valid order, and upon failure to comply with it, the defendant may be brought in for sentence.
The record showing that the defendant was not in default as to the latter order, when the capias was issued for him, his arrest and imprisonment were illegal, without warrant of law, and he was properly discharged upon his application.
Judgment affirmed.
Henry and Marvin, JJ., concur,